DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The Applicants are requested to review the claim for priority.  It is unclear if an application can be both a continuation and a §371 of the same PCT application.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The current title is too broad and does not indicate the specific aspect of wireless electrical power supplies to which the claims are directed (i.e. bidirectional power transfer with zero voltage switching).
The use of the term “Bluetooth” (par 56), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The recitation of “within a tolerable cycle range” does not impart any narrowing structure or functionality that is not already included in claim 1. Claim 1 would clearly produce a workable apparatus (not one that constantly fails).  Whatever switching times are included in claim 1 would clearly be “tolerable”.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-12 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cook (US 8,974,041).

10a first electrical power supply unit (308T) connected to a first DC power source (310T); 
a second electrical power supply unit (308R) connected to a second DC power source (310R); and 
a control portion (470, 322T, 322R) configured to control the first 15electrical power supply unit and the second electrical power supply unit, wherein, 
the first electrical power supply unit and the second electrical power supply unit transmit power to each other (they are bidirectional, see col. 8, lines 36-40), 
the first electrical power supply unit includes: 
20a first transmission coil (L1); 
a first switching device (Q1 and/or Q1’) connected in series to the first transmission coil; and 
a first resonant capacitor (C1) connected in parallel 102Attorney Docket No.: 1170/0134PUS1 to either the first transmission coil or the first switching device, or both, 
the second electrical power supply unit includes: 
a second transmission coil (L2); 
5a second switching device (Q2 and/or Q2’) connected in series to the second transmission coil; and 
a second resonant capacitor (C2) connected in parallel to either the second transmission coil or the second switching device, or both, and 
10the control portion includes: 

a second turn-on control circuit (322R) configured to control turn-on of the second switching device in synchronization with a resonant voltage induced by the second transmission coil and the second resonant capacitor such that the second switching 20device performs a zero-voltage switching operation (col. 9, lines 1-18); and 
a cross-phase shift control circuit (within 322R or 322T) configured to perform control to cause a predetermined phase difference between switching of the first switching device and switching of the103Attorney Docket No.: 1170/0134PUS1 second switching device (col. 9, lines 1-18).  
Cook discloses bidirectional wireless power transmission between “transmitter” (308T) and “receiver” (308R).  The two sides include the recited structural features (coil, switch, parallel capacitor).  The Cook transmitter includes a controller to control turn-on of the switch at zero voltage (col. 8, lines 46-60).
The Cook receiver includes a controller to control turn-on of its switch in a “phase-locked loop to reach [] phase synchronization” with the transmitter (col. 9, lines 10-14).  This synchronization is interpreted to mean that the receiver switches at the zero voltages as well.  Thus, Cook anticipates the limitation of the second turn-on control circuit. 

With respect to claim 12, Cook discloses the cross-phase shift control 5circuit performs control to cause the phase difference between turn-off of the first switching device and turn-off of the second switching device (col. 8-9).  All pieces of the Cook system work together to create the phase locked loop and phase synchronization.  Thus, the Cook cross-phase shift control circuit “performs control” to cause the Cook system to act in the manner defined by claim 1 (i.e. a phase difference).
With respect to claim 16, Cook discloses the cross-phase shift control 15circuit includes a sensing device (LHFC1 or CHFB1) configured to sense a change in voltage of the first transmission coil by contactless magnetic or electric field sensing.  
The inductor (LHFC1) is a “sensing device” that is “configured to sense” changes in voltages on coil (L1) via a contactless magnetic field.
The capacitor (CHFB1) is a “sensing device” that is “configured to sense” changes in voltages on the coil (L1) via an electric field.  
The claim does not actually define the structure of the sensing device.  The claim only recites the types of fields (magnetic or electric) that it is configured to sense.  The claim also does not recite any use for the sensed values.  The Cook inductor and 
With respect to claim 17, Cook discloses the cross-phase shift control circuit includes a conductive time control circuit configured to control a conductive time of the first switching device to adjust an operating frequency of the first electrical power supply unit 105Attorney Docket No.: 1170/0134PUS1 to a predetermined value (col. 8, lines 51-55).  
With respect to claim 18, Cook discloses the cross-phase shift control 5circuit controls the phase difference to adjust transmission power between the first transmission coil and the second transmission coil to a predetermined value (col. 19, lines 1-18).  The Cook phase-phase shift control circuit controls the second switch phase to put it in synchronization with the induced current.  This process takes time and is interpreted the control over the phase difference (from an initial value to the final acceptable value that is in synchronization).
With respect to claim 19, Cook discloses the cross-phase shift control circuit includes: 
a timing signal transmission circuit (inherent to transmit communication 119) configured to transmit an optical or radio signal (see below) about switching timing of the first switching device; and 
15a timing signal reception circuit (inherent to receive communication 119) configured to receive the optical or radio signal (see below) transmitted by the timing signal transmission circuit.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Omori (“A New Resonant IPT-Wireless EV Charging System with Single-Ended Quasi-Resonant Inverter for Home Use”; 2013) in view of Von Novak (US 2018/0054090).
With respect to claim 1, Omori discloses a wireless electrical power supply apparatus (section V, starting on page 5; see fig 11) comprising: 
5a first electrical power supply unit (“home”) including: 
a first transmission coil (L1); 
a first switching device (Q1) including a first transistor connected in series to the first transmission coil and a first diode connected in anti-parallel to the first 10transistor; and 
a first resonant capacitor (C1 and/or C3) connected in parallel to either the first transmission coil or the first switching device, or both; 
a second electrical power supply unit (“vehicle”) including: 
15a second transmission coil (L2); 

20a second resonant capacitor (C2 and/or C4) connected in parallel to either the second transmission coil or the second switching device, or both; 
a first switching control circuit (“synchronized PWM” on the home side) configured to control 95Attorney Docket No.: 1170/0134PUS1 turn-off of the first switching device and also control turn-on of the first switching device in synchronization with a resonant voltage in the first electrical power supply unit such that the first switching device performs a zero-voltage switching 5operation (page 6, bridging paragraph between columns 1-2); 
a second switching control circuit (“synchronized PWM” on the vehicle side) configured to control turn-off of the second switching device and also control turn-on of the second switching device in synchronization with a resonant voltage in the second electrical power supply unit such 10that the second switching device performs a zero-voltage switching operation (page 6, first full paragraph on column 2); wherein 
the second switching control circuit turns off the 96Attorney Docket No.: 1170/0134PUS1 second transistor during the forward power transmission and thereby causes the second diode to perform rectification (page 6, second column lines 1-3), and 
the first switching control circuit turns off the first transistor during the reverse power transmission and thereby 5causes the first diode to perform rectification (page 6, columns 1-2; since power transfer is bidirectional, during 
Omori discloses a bidirectional wireless power apparatus with the claimed structure.  Omori discloses the side acting as a transmitter has its switch controlled to turn on/off with zero voltage switching and that the side acting as a receiver has its switch kept off (so that its diode acts as a rectifier).  Omori does not expressly disclose a voltage control circuit.
Von Novak discloses a wireless electrical power supply apparatus (fig. 2; par 30-44) comprising: 
5a first electrical power supply unit (204) including a first transmission coil (214); 
a second electrical power supply unit (208) including a second transmission coil (218); and
 a voltage control circuit (240, 250 and 219) configured to control a voltage difference between an input voltage to the first electrical power supply unit and an output voltage from the second electrical power supply unit during power transmission 5from the first electrical power supply unit to the second electrical power supply unit (par 42).  The specification defines the voltage control circuit as wireless communication of voltage feedback information between two controllers (see par 56-58).  This is what is disclosed by Von Novak. 
Since Omori discloses bidirectional power transfer, the combination teaches that Von Novak’s voltage control circuit would control the voltage in both directions.  The combination teaches: a voltage control circuit (Von Novak 240, 250, 219) configured to 
Omori and Von Novak are analogous because they are from the same field of endeavor, namely wireless power transmission systems.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Omori to include a communication channel to transmit voltage feedback information, as taught by Von Novak.  The motivation for doing so would have been to meet the needs of the user.  A transmitter with uncontrollable output voltage would not operate to any user’s specifications.  Voltage feedback control is well known in the art as a manner by which output voltage can be regulate to a specific desired value/range. 
With respect to claim 3, Omori discloses during the forward power 97Attorney Docket No.: 1170/0134PUS1 transmission, the first electrical power supply unit and the second electrical power supply unit operate as forward converters (“forward” is not limiting), and the second electrical power supply unit performs a half-wave rectification operation (Omori discloses Q2 is off; thus its single anti-parallel diode would only be capable of performing half-wave rectification).

With respect to claim 5, Von Novak discloses, 
20the voltage control circuit includes a first control circuit (240) configured to control the first voltage difference and a second control circuit (250) configured to control the second voltage difference, 98Attorney Docket No.: 1170/0134PUS1 
the second control circuit notifies the first control circuit of an output power value of the second electrical power supply unit, the output power value and an output voltage value of the second electrical power supply unit, or the output voltage 5value and an output current value of the second electrical power supply unit, during the forward power transmission (par 42; the receiver 250 notifies the transmitter 240 of voltage feedback information), and 
the first control circuit notifies the second control circuit of an output power value of the first electrical power supply unit, the output power value and an output voltage value 10of the first electrical power supply unit, or the output voltage value and an output current value of the first electrical power supply unit, during the reverse power transmission (par 42, the sides are switched during reverse power transmission, such that the receiver 240 notifies the transmitter 250 of voltage feedback information).  
With respect to claim 6, Omori discloses the voltage control circuit controls an on-time of the first switching device within a tolerable cycle range during the forward power transmission and/or controls an on-time of the second switching device within a 
With respect to claim 7, the combination teaches when the first transmission coil and the second transmission coil are apart at a distance shorter 99Attorney Docket No.: 1170/0134PUS1 than a prescribed distance, the voltage control circuit restricts power transmission between the first electrical power supply unit and the second electrical power supply unit (see below).
Both references disclose wireless power transfer between physically separate units (transmitter, receiver).  Von Novak discloses the voltage control circuit regulates the voltage of the power transfer.  Therefore, Von Novak is interpreted as “restricting” power transmission (since power equals voltage times current and voltage is regulated; power is restricted).  The claim only broadly recites a “when” condition.  The claim does not recite the structure to sense the distance or the structure to compare the sensed distance to a prescribed value.  Also, the claim does not recite any consequences for being farther apart than the prescribed distance.  If the actions are the same on both sides of the threshold, then the threshold is irrelevant. 
For whatever distance the combination’s transmitter and receiver are apart, it is shorter than a larger distance. This larger distance is interpreted as a prescribed distance.  
With respect to claim 8, Omori discloses 5 the first electrical power supply unit has a resonant circuit whose constant is different from a constant of a resonant circuit in the second electrical power supply unit.  Omori discloses that both home and vehicle sides have two inductors and two capacitors.  Obvious differences in capacitors and inductors make it so that even two similarly sized components would not be exactly the same.  
With respect to claim 9, Von Novak discloses the second electrical power supply unit (shown in fig 8; par 64) includes a 20second changeover capacitor (824) and a second changeover switch (828) configured to be turned on to connect the second changeover capacitor in parallel or series to the second resonant capacitor (Cs; equivalent to Omori C2) and turned off to electrically disconnect the second changeover 100Attorney Docket No.: 1170/0134PUS1 capacitor from the second resonant capacitor.  
Von Novak discloses that the power reception side is known to include a switchable capacitance in order to reduce harmonics.  Since the combination is bidirectional, and the Omori “transmitter” (home) side would be expected to receive wireless power, the skilled artisan would have been motivated to apply Von Novak’s teachings to both sides in Omori’s system. In the art limitation analysis below, Von Novak’s components that are duplicated for the Omori home side are given a prime (‘) designation. 
Thus, the combination teaches the first electrical power supply unit (Omori home) includes a first changeover capacitor (Von Novak 824’) and a first changeover switch (Von Novak 828’) configured to 15be turned on to connect the first changeover capacitor in parallel or series to the first resonant capacitor (Von Novak Cs’, which is equivalent to Omori C1) and turned off to electrically disconnect the first changeover capacitor from the first resonant capacitor.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Omori in view of Von Novak and Widmer (US 2011/0254377).
The combination discloses the wireless electrical power supply apparatus according to claim 1, but does not expressly disclose a first DC voltage conversion portion.  Widmer discloses bidirectional wireless power transfer (fig 16; par 126-128) between a first side (254) and a second side (252).  In a “forward” direction, Widmer converts a first input voltage (provided by 264) to a first output voltage e(provided by 278).  In a “reverse” direction, Widmer converts a second input voltage (provided by 280; input to 278) to a second output voltage (across 266; input to 264).  Widmer also discloses a voltage control circuit (272, 284) that controls the voltage difference between the two sides (and the two controllers communicate with each other to share voltage feedback information).  The voltage feedback communication, which exists between controllers on opposite sides of a wireless link, is shown in figure 27.
Widmer discloses the apparatus comprises:
a first DC voltage conversion portion (264) configured to 10output the first input voltage and receive the second output voltage; and 
a second DC voltage conversion portion (282) configured to receive the first output voltage and output the second input voltage, wherein, 
15the voltage control circuit controls the first voltage difference during the forward power transmission by controlling the first DC voltage conversion portion to change the first input voltage and also controls the second voltage difference during the reverse power transmission by controlling the second DC 20voltage 
The combination and Widmer are analogous because they are from the same field of endeavor, namely bidirectional wireless power transfer apparatuses.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the combination to include an upstream conversion portion (to provide/receive DC power to/from the Omori home inverter) and a downstream conversion portion (to provide/receive DC power to/from the Omori vehicle inverter).  The motivation for doing so would have been to convert incoming power into the proper format for inversion.  Widmer discloses that accepting AC power at the input requires rectifying it to DC before applying the power to the transmitter inverter.  Thus, the combination would allow Omori to receive AC power (by including a first conversion portion that rectifies this power).  
With respect to claim 4, the combination teaches the recited limitations, as discussed above in the art rejection of claim 2.  Claim 4 repeats the limitations of claim 2, except that it adds the names of the conversion directions (forward, reverse).  The references are analogous, as discussed above. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Von Novak.
Cook discloses a wireless electrical power supply apparatus (fig 1, 9; col. 7-8) comprising: 
5a first electrical power supply unit (308T) including: 
a first transmission coil (L1); 

a first resonant capacitor (C1) connected in parallel 10to either the first transmission coil or the first switching device, or both; 
a second electrical power supply unit (454) including: 
a second transmission coil (L2); 
a diode (D2 and/or D2’) connected in series to the second 15transmission coil; and 
a second resonant capacitor (C2) connected in parallel to the second transmission coil; 
a first switching control circuit (322T) configured to control turn-off of the first switching device and also control turn-on 20of the first switching device in synchronization with a resonant voltage in the first electrical power supply unit (col. 8, lines 6-21) such that the first switching device performs a zero-voltage switching operation (col. 8, lines 16-21).
101Attorney Docket No.: 1170/0134PUS1	Cook discloses a wireless power transmission system where the transmitter and receiver both have a parallel LC resonant circuit.  The transmitter includes a series-connected switch that is controlled to turn on/off in synchronization with zero-voltage.  The receiver includes a diode for passive half-wave rectification.  Cook discloses a communication channel (fig 1, item 119), but does not expressly disclose a voltage control circuit.
Von Novak discloses a wireless electrical power supply apparatus (fig. 2; par 30-44) comprising: 

a second electrical power supply unit (208) including a second transmission coil (218); and
 a voltage control circuit (240, 250 and 219) configured to control a voltage difference between an input voltage to the first electrical power supply unit and an output voltage from the second electrical power supply unit during power transmission 5from the first electrical power supply unit to the second electrical power supply unit (par 42).  
Cook and Von Novak are analogous because they are from the same field of endeavor, namely wireless power transmission systems.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Cook to use its communication channel to transmit voltage feedback information, as taught by Von Novak.  The motivation for doing so would have been to meet the needs of the user.  A transmitter with uncontrollable output voltage would not operate to any user’s specifications.  Voltage feedback control is well known in the art as a manner by which output voltage can be regulate to a specific desired value/range. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cook.
With respect to claim 13, Cook discloses the presence of a predetermined phase difference between the second switch and the first switch (because of synchronizing the second switch with the induced current; see col. 9, lines 1-18).  Cook does not expressly disclose a numerical value of the phase difference between the two switches. 
At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure Cook such that the phase difference is 45-. 
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Huang (US 2008/0091946).
With respect to claim 14, Cook discloses its cross-phase shift control circuit uses a phase locked loop (PLL) circuit.  Cook does not expressly disclose what structure is inside the PLL.   Huang (fig 1; par 5) discloses that PLL is known to include:
a phase difference detector (16) configured to directly or indirectly sense the phase difference; 
a phase difference instruction circuit (source of fref) configured to directly or indirectly indicate a target value for the phase 20difference; 
a feedback control portion (14) configured to control the phase difference by feedback control comparing a detection value from the phase difference detector and the target value from the104Attorney Docket No.: 1170/0134PUS1 phase difference instruction circuit; and 
a conductive-time-variable portion (10) configured to change a conductive time of the second switching device in accordance with an output from the feedback control portion.  

With respect to claim 15, Cook’s cross-phase shift control unit is art limitation mapped to the PLL within the transmitter (322T).  When combined with Huang, the commonly known PLL structural elements would be placed within the Cook transmitter.  The combination teaches the phase difference detector (Huang 16) indirectly detects the phase difference by detecting transmission power (at Cook 470 within 308T), and 10the phase instruction circuit indirectly indicates the target value by indicating transmission power (Huang fref is interpreted as “indicating” transmission power).  
Claim Rejections - 35 USC § 103
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art discloses the second switching device is a transistor and anti-parallel diode (see Omori fig 11).  The prior art discloses a cross-phase shift control circuit (see Cook and the art rejection of claim 11) and that a PLL would include the components recited in claim 20 (see Huang and the art rejection of claim 14).

It would appear that PLL and zero current switching are two separate switching strategies.  It is unclear how the conductive-time-variable portion would be configured to operate the transistor “in accordance” with both strategies.  An enablement rejection is not presented, as this limitation is supported by the specification and appears to be operable.  The prior art does not teach operating a transistor in accordance with both strategies defined in claim 20 (PLL and zero current switching). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ADI AMRANY/           Primary Examiner, Art Unit 2836